Citation Nr: 1128659	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled for Travel Board hearing before a member of the Board in April 2010, however, the Veteran failed to appear to the scheduled hearing and no motion for a new hearing was received thereafter.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to the claim for service connection for a mental condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In his February 2006 claim, the Veteran stated that after six months in the U.S. Marine Corps, he was discharged because he was having trouble focusing, missing drills, and arriving to work late.  He also alleged that he was severely depressed and was trying to cope on his own.  The Veteran stated that he was discharged without a physical, that he did not remember whether he signed discharge papers, and that his sergeant told him to go home without any hearing.  

The Veteran's DD form 214 indicates that he served on active duty from June 1982 to November 1982, that he was honorably discharged, and that his reason for separation was completion of required active service.  The DD form 214 also indicates that his reserve obligation termination date was in June 1988.  

Service treatment reports reflect no findings or reports of a mental condition upon entrance into active service.  These records demonstrate that the Veteran received treatment during reserve duty following his separation from active service; however, there are no separation examinations from either the Veteran's discharge from active duty or from any reserve duty thereafter.  

VA outpatient treatment records from February 2006 to March 2006 reflect that the Veteran was treated for and diagnosed with bipolar affective disorder.  He also reported in February 2006 that he had post traumatic stress disorder from having been severely beaten "on the streets," although this was not specifically related to his active service.

Based upon the above information of record, it is unclear whether the Veteran had any additional service, including any reserve service with periods of active duty for training (ACDUTRA), and there are no service personnel records associated with the claims file.  Therefore, upon remand, the Veteran's service personnel records should be located and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request a search for all service personnel records.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.  

2.  After the development requested above has been completed to the extent possible, or any other development that the RO/AMC may deem necessary, to include a VA examination, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


